Citation Nr: 1744646	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14 - 03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for bilateral knee pain, residuals of a lower leg wound, bilateral hearing loss, hypertension, and a heart murmur; and, if so, whether the reopened claims should be granted.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to June 1983.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2016 videoconference hearing and a transcript of this hearing is of record.

By way of background, the RO denied reopening of the claims of service connection in a May 2012 rating decision.  In May 2012, the Veteran filed a notice of disagreement as to the denial of reopening of the claims.  The notice of disagreement was timely, and the issues are properly before the board.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In this decision, the Board is reopening the issues of entitlement to service connection for bilateral knee pain, residuals of a lower leg wound, bilateral hearing loss, hypertension, and a heart murmur.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Evidence received since the most recent final decision is new and material - raising a reasonable possibility of substantiating his claims for service connection.


CONCLUSION OF LAW

Evidence received since the final rating decision is new and material for purposes of reopening the claims for service connection for bilateral knee pain, residuals of a lower leg wound, bilateral hearing loss, hypertension, and a heart murmur.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

Service connection for bilateral knee pain, residuals of a lower leg wound, bilateral hearing loss, hypertension, and a heart murmur was originally denied based on a determination that there was no shown relationship between the claimed condition and military service.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

A claim on which there is a final decision may be reopened if new and material evidence is presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a heart murmur was originally denied because the condition was considered to be a pre-existing, congenital or developmental defect unrelated to military service and not subject to service connection, without evidence that the condition permanently worsened as a result of service.  Service connection for lower leg wounds, bilateral hearing loss, hypertension, and bilateral knee pain was denied due to lack of evidence of a currently diagnosed disability.

Evidence received since the rating decision includes service treatment records, military personnel records, VA treatment records, lay statements and hearing testimony from the Veteran.  This new evidence addresses previously unestablished facts necessary to substantiate the Veteran's claims for service connection.  Therefore, the claims are reopened.


ORDER

Reopening of the claims for service connection for bilateral knee pain, residuals of a lower leg wound, bilateral hearing loss, hypertension, and a heart murmur is granted.


REMAND

The Veteran testified at his December 2016 hearing that his hypertension was noted to be borderline in service.  He stated that his heart murmur was first detected after years of service and his time working in machinery areas as an engineer damaged his hearing.

Service treatment records show that the Veteran was hospitalized for an ulcer on his right leg, which healed slowly, and treated for cellulitis on his legs in service.  He was diagnosed to have a grade II heart murmur in 1983.  The Veteran suffered from multiple ear infections in service and took frequent audiological examinations as part of his hearing conservation program.  The Veteran had frequent episodes of high blood pressure while in service.

Post-service treatment records show that the Veteran's heart murmur has been monitored.  He has also been diagnosed with hypertension.  The Veteran has complained of recurring cellulitis on his left leg, bilateral knee pain, and bilateral hearing loss.

The Veteran was last examined in October 2009.  Current examinations are needed to assess the presence and severity of any disabilities.

The Veteran reported that he received private treatment from a Tricare certified physician.  No evidence of that treatment has been associated with the record.  While on remand, additional VA and Tricare treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his claimed disabilities and make arrangements to obtain all records not already associated with the claims file.

2.  Obtain current VA treatment records since March 2016 and Tricare private treatment records.

3.  Schedule the Veteran for appropriate examinations for:

   a.	bilateral knee pain; 
The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed bilateral knee pain is related to or the result of an in-service injury or event.

   b.	bilateral hearing loss;
The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed bilateral hearing loss is related to or the result of his in-service noise exposure.

The examiner's attention is drawn to the Veteran's induction and retirement examinations and the audiograms taken as part of his hearing conservation program.

   c.	lower leg wounds;
The examiner is asked to opine whether the Veteran has a current lower leg disability that is as least as likely as not (50 percent probability or more) related to or the result of an in-service injury.

The examiner's attention is drawn to the Veteran's June 1981 hospitalization for an ulcer on his right leg.

   d.	hypertension; 
The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed hypertension is related to or the result of an in-service injury or event.

   e.	and heart murmur.
The examiner is asked to distinguish whether the Veteran's heart murmur is a congenital or developmental defect or disease.   Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990).]

If the Veteran's heart murmur is determined to be a pre-existing condition, the examiner should indicate whether the Veteran's heart murmur was aggravated by his service.  Please explain why or why not.

If it is determined to be a developmental disease, as opposed to a defect, or if there is a superimposed heart disability, please opine whether it is related to or the result of an in-service injury or event.  Please explain why or why not.

A complete rationale should accompany any opinion provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


